Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 1 of 17




 UNITED STATES DISTRICT COURT
 DISTRICT OF COLORADO
 =================================== :
 ROSE BANKS, LAMONT BANKS,           :
 COLORADO SPRINGS                    :
 FELLOWSHIP CHURCH,                  :                Docket No. 20-cv-2074
            Plaintiffs,              :
                                     :
                                     :                Memorandum of Law in
 — versus —                          :                Support of Motion for
                                     :                Preliminary Injunction
                                     :                Order
 TERRELLE JACKSON,                   :                [R. 65(a), FRCivP]
            Defendant.               :                [R. 60(b), FRCivP]
 =================================== :

                Movant Plaintiffs’ Memorandum of Law in Support of
                         Motion for Preliminary Injunction

 Background

    A Complaint, as Amended, was filed herein on July 21, 2020. Dkt. Entry No. 10.

    On or about July 22, 2020, the named Defendant herein, Terrelle Jackson (“Jackson”),

 was duly served with the Complaint. See Dkt. Entry No. 14.

    On August 13, 2020 this Court granted the Defendant Jackson an extension of time

 to Answer or otherwise respond until September 24, 2020. See Dkt. Entry No. 16.

    The gravamen of this Complaint is the continued libelous and slanderous publication,

 accompanied by perceived threats of violence against Plaintiff Rose Banks.

    As laid out in the Verified Complaint, Jackson, primarily through the use of various

 social media outlets (e.g., Youtube®, Facebook®, Instagram®), has engaged in a

 continuous and unceasing libelous attack upon the named Plaintiffs.




                                                                               1|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 2 of 17




 Relevant Facts

    The Plaintiffs previously moved for the relief requested herein on September 20, 2020.

 Dkt. Entry No. 20.

    Following the Response of the Defendant Jackson on September 22, 2020 (Dkt. Entry

 No. 31), the Court denied the motion on October 2nd, 2020. Dkt. Entry No. 34. Banks v.

 Jackson, 2020 WL 6870739 (D. Colo. Oct. 2, 2020). See Exhibit 1.

    The Court, recognizing that prior restraints violate the First Amendment, ruled that

 prior restraint is an extraordinary remedy that will only be sustained if the moving party

 can establish the following,

        an injunction of defamation is permissible only if it is (1) “narrowly tailored,”
        (2) “based upon a continuing course of repetitive speech,” and (3) “granted
        only after a final adjudication on the merits that the speech is unprotected.”
    Id. at *2. Citations omitted..

    The within Motion is based upon Rule 60(b) of the Federal Rules of Civil Procedure,

 being “new evidence” not previously available at the time the original motion for a

 preliminary injunction was filed. This “new evidence” only arose on January 15, 2021,

 and, thus, could not have been addressed in the prior Rule 65 Motion. It is thus, ripe, for

 adjudication in this Motion. See Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

 Cir. 2000). Cf., White v. Santomaso, 2012 WL 5494647 at *1 n. 2 (D. Colo. Nov. 13,

 2012) (“Plaintiff does not argue that there has been an intervening change in the

 controlling law or that new evidence not previously available exists, nor has the Court

 independently identified any such new development in the law or facts.” Emphasis

 added.); Seabron v. American Family Mutual Ins. Co., 2012 WL 3028224 at *1 n. 3 (D.

 Colo. Jul. 24, 2012) (same).



                                                                                     2|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 3 of 17




    Since the time of the original motion the Defendant has continued to post, on social

 media, numerous diatribes and scurrilous comments about the Plaintiffs. This Motion is

 not about these specific comments, per se.

    This Motion concerns a recent posting by the Defendant that can reasonably be

 described as promoting violence and more than merely suggesting that the target of the

 violence be the Plaintiff Rose Banks.

    The Courts have recognized that certain exceptions do exist to the broad limitation on

 prior restraint. In Stokes v. City of Madison, 930 F.2d 1163 (7th Cir. 1991), the Seventh

 Circuit Court of Appeals acknowledged these exceptions when it enumerated the

 appropriate circumstances, viz.,

       First, a powerful overriding interest justifies a narrowly drawn prior restraint.
       Such interests include national security matters, obscenity, incitements to
       violence and overthrow of orderly government.
    Id. at 1169. Emphasis added.

    The Stokes Court cited to Near v. State of Minnesota ex rel. Olson, 283 U.S. 697

 (1931), where the High Court stated that

           The objection has also been made that the principle as to immunity from
       previous restraint is stated too broadly, if every such restraint is deemed to
       be prohibited. That is undoubtedly true; the protection even as to previous
       restraint is not absolutely unlimited. But the limitation has been recognized
       only in exceptional cases. ‘When a nation is at war many things that might
       be said in time of peace are such a hindrance to its effort that their utterance
       will not be endured so long as men fight and that no Court could regard
       them as protected by any constitutional right.’ Schenck v. United States,
       249 U.S. 47, 52 [(1919)]. No one would question but that a government
       might prevent actual obstruction to its recruiting service or the publication
       of the sailing dates of transports or the number and location of troops. On
       similar grounds, the primary requirements of decency may be enforced
       against obscene publications. The security of the community life may be
       protected against incitements to acts of violence and the overthrow by force
       of orderly government.
    Id. at 715-16. Footnote omitted. Emphasis added.


                                                                                   3|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 4 of 17




    This was re-iterated by the Supreme Court more than sixty years later, when, in R.A.V.

 v. City of St. Paul, Minn., 505 U.S. 377 (1992), Justice Scalia wrote that

        threats of violence are outside the First Amendment (protecting individuals
        from the fear of violence, from the disruption that fear engenders, and from
        the possibility that the threatened violence will occur) . . .
    Id. at 388.

    And, this very limited exception — to prevent violent acts — has been repeatedly

 recognized by the Courts. See, e.g., Green Valley Investments v. Winnebago County,

 Wisc., 794 F.3d 864, 868 (7th Cir. 2015); Northeast Women’s Center, Inc. v. McMonagle,

 939 F.2d 57 (3d Cir. 1991) (“The cases upon which McMonagle bases his free-speech

 objections to the instant injunction define the contours of the right to free speech for the

 population at large; by contrast, McMonagle and his codefendants fall into the special

 category of persons who have been found to have engaged in illegal, violent, and

 intimidating conduct. In such cases, injunctions similar to the one imposed in this case by

 the district court have regularly been upheld.” Id. at 62-63.); Carlson v. Schlesinger, 511

 F.2d 1327, 1338 n. 9, 1344-45 (D.C. Cir. 1975); Animal Legal Defense Fund v. Kelly, 434

 F. Supp.3d 974, 998 (D.N.M. 2020).

    Cf., Burch v. Barker, 861 F.2d 1149, 1151 (9th Cir. 1988) (prior restraint not available

 where “the distribution [of a student newspaper] caused no violence or physical damage”).

    See also Brandenburg v. Ohio, 395 U.S. 444 (1969) (per curiam), where the Supreme

 Court held that a “clear and present danger” basis for restricting speech is presented

 when expression is directed to “inciting or producing imminent lawless action and is likely

 to incite or produce such action.” Id. at 447. In accord see Krause v. Rhodes, 570 F.2d

 563, 571 (6th Cir. 1977), cert. denied 435 U.S. 924 (1978).



                                                                                  4|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 5 of 17




     See generally N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, reh’g denied 459

 U.S. 898 (1982) (“violent conduct is beyond the pale of constitutional protection”, id. at

 933.); Cross v. Mokwa, 547 F.3d 890 (8th Cir. 2008) (“It is undisputed that protesting

 peaceably is protected speech. Violent protest is not.” Id. at 896. Emphasis added.);

 Thunderhawk v. County of Morton, — F. Supp.3d —, 2020 WL 5884713 at *24-*25

 (D.N.D. Sept. 1, 2020), appeal pnd’g.

     The case law thus makes it abundantly clear that when a party advocates violent

 conduct, whether explicitly stated, or telegraphed through coded language, prior restraint

 may be available to prevent any harm to the public or the individual to whom the language

 was directed. See Beamon v. Pollard, 2017 WL 401218 at *7-*8 (E.D. Wisc. Jan. 20,

 2017) (court upholds prison restrictions on distribution of certain literature where it

 included coded language advocating violence).

     In accord see United States v. Walker, 2019 WL 4412909 at *9-*10 (E.D.N.C. Sept.

 13, 2019).

     In the case at Bar Mr. Jackson, on January 15th, 2021, posted the following on

 Facebook®,1

        You’ll find that a lot of folk have such hatred in their heart towards Rose
        Banks and want to see her dead. . . if that’s your goal stay FAR AWAY
        from me. I want to see her REPENT! . . . we are not the same!
 https://m.facebook.com/story.php?story_fbid=10224892994653381&id=1270407532

     Emphasis added. See Exhibit 2.




 1
  Counsel herein has written to Facebook® and requested that it remove Mr. Jackson from further
 use of that social media platform for his violation of their Terms of Service. No response has been
 received from Facebook® as yet.


                                                                                        5|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 6 of 17




     It needs to be noted that Plaintiff Rose Banks has never, to her knowledge, ever been

 threatened with any violence, let alone being threatened with death.                 See Banks’

 Declaration annexed hereto. She has never received any sort of death threat, nor has

 anyone ever emailed, telephoned, texted, or otherwise communicated with her in a

 threatening or violent manner.

     Jackson, though claiming that “a lot of folk[s] . . . want to see her dead”, provides no

 proof, links, or other evidence to support his claim.2

     The only conclusion that can be reached is that the Defendant is making clear, by

 obfuscation, but still evident to anyone who reads his posting, that he is making,

 minimally, a veiled threat of violence against Ms. Banks. And, that if anyone takes him

 up on his suggestion, he can fall back and say he was not responsible. Unfortunately,

 such behavior should not, and cannot, be countenanced.

 Preliminary Injunctive Relief is Appropriate Under These Circumstances

     When a plaintiff seeks injunctive relief, he or she must satisfy a four-factor test before

 a court may grant such relief. A plaintiff must demonstrate: (1) that he or she has suffered

 an irreparable injury; (2) that remedies available at law are inadequate to compensate for

 that injury; (3) that the remedy in equity is warranted considering the balance of hardships

 between the plaintiff and defendant; and (4) that a permanent injunction would not be

 contrary to the public interest. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

 (2006).




 2
   On his Facebook® posting there is a link to another page
 (https://m.facebook.com/hashtag/isaidwhatisaid?refid=52&__tn__=%2As-R),
 but that page contains no reference to either Plaintiff Banks, or anything else of relevance.


                                                                                         6|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 7 of 17




    In accord see Sierra Club v. Oklahoma Gas & Elec. Co., 816 F.3d 666, 689 (10th Cir.

 2016).

    A party seeking a preliminary injunction or a temporary restraining order similarly must

 show (1) a substantial likelihood of prevailing on the merits; (2) irreparable harm is likely

 unless the injunction is issued; (3) that the threatened injury to the moving party outweighs

 the harm that the relief may cause to the opposing party; and (4) that the injunction, if

 issued, would not be adverse to the public interest. General Motors Corp. v. Urban

 Guerilla, LLC, 500 F.3d 1222, 1226 (10th Cir. 2007); Davis v. Mineta, 302 F.3d 1104, 1111

 (10th Cir. 2002); Tri-State Generation v. Shoshone River Power, Inc., 805 F.2d 351, 355

 (10th Cir. 1986). Motions for a preliminary injunction which seek an alteration of the status

 quo are generally disfavored, and a “strong showing” is required with regard to likelihood

 of success on the merits and balancing of the equities. O Centro Espirita Beneficiente

 Uniao do Vegetal v. Ashcroft, 389 F.3d 973, 976 (10th Cir. 2004), aff’d 546 U.S. 418

 (2006).

    As the Supreme Court has recognized, a preliminary injunction is “an extraordinary

 remedy that may only be awarded upon a clear showing that the plaintiff is entitled to

 such relief.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008).

    A Motion seeking an order of prior restraint raises the specter of a potential First

 Amendment violation. “[I]n First Amendment cases, the likelihood of success on the

 merits will often be the determinative factor.” Hobby Lobby Stores v. Sebelius, 723 F.3d

 1114, 1145 (10th Cir. 2013), aff'd sub nom. Burwell v. Hobby Lobby Stores, Inc., 573 U.S.

 682 (2014) (internal quotations omitted). Indeed, the Plaintiff-Movants recognize the high

 bar that the Supreme Court has imposed when such motions for preliminary relief are



                                                                                   7|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 8 of 17




 sought. See generally Elrod v. Burns, 476 U.S. 347, 373 (1976). Any judicial injunction

 that prohibits speech prior to a determination that the speech is unprotected, such as it

 being threatening and/or advocating violent conduct, as in the case at Bar, constitutes a

 prior restraint. “Any prior restraint on expression comes to this Court with a heavy

 presumption against its constitutional validity.” Organization for a Better Austin v. Keefe,

 402 U.S. 415, 419 (1971). Never-theless, as laid out supra, the Court has adopted a

 recognition that circumstances do exist where prior restraint is permissible, indeed,

 beneficial to the proper functioning of society. See Pittsburgh Press Co. v. Pittsburgh

 Comm’n on Human Relations, 413 U.S. 376, 390 (1973).

    Procedurally, Rule 65(a) of the Federal Rules of Civil Procedure grants the District

 Court the power to so issue the equity relief sought herein.

    This is not a case where the Plaintiff Rose Banks is seeking injunctive relief on old or

 long past offensive behavior. Cf., Bose Corp. v. Consumers Union of U.S., Inc., 529 F.

 Supp. 357, 361-62 (D. Mass. 1981), rev’d on other grnds 692 F.2d 189 (1st Cir. 1982),

 aff’d 466 U.S. 485 (1985) (ten-year old statements not subject to injunctive relief). In the

 case at Bar, as demonstrated above, Jackson posted the offensive language barely a

 week ago.

    While the courts often times deal with the matter of enjoining offensive behavior in a

 post-judgment context, similarly, where a movant has established, to the court’s

 satisfaction that it has satisfied all four of the requirements for a preliminary injunction,

 the court will grant such relief. For example, in Rodriguez v. National Freight, Inc., 5 F.

 Supp.3d 725 (M.D. Pa. 2014), the District Court, after reviewing the four requirements as




                                                                                   8|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 9 of 17




 set forth by the courts for the issuance of a Rule 65(a) order (id. at 728-31), granted the

 relief requested. Id. at 731.

    In accord, see Martin v. Reynolds Metals Co., 224 F. Supp. 978, 983-85 (D. Ore.

 1963), appeal dism’d 336 F.2d 876 (9th Cir. 1964).

    It should also be noted that the speech to be restrained here is of a “private” nature.

 It does not involve public issues or matters of intertest to the general public. As such, it

 does not have the same level of “prior restraint” protection that is generally accorded

 speech of public nature. As the Supreme Court noted in Connick v. Myers, 461 U.S. 138

 (1983),

        The First Amendment ‘was fashioned to assure unfettered interchange of
        ideas for the bringing about of political and social changes desired by the
        people.’ . . . ‘[S]peech concerning public affairs is more than self-expression;
        it is the essence of self-government.’ . . . Accordingly, the Court has
        frequently reaffirmed that speech on public issues occupies the ‘ “highest
        rung of the hierarchy of First Amendment values,” ’ and is entitled to special
        protection. . . .
        In contrast, speech on matters of purely private concern is of less First
        Amendment concern.
    Id. at 145, 146. Citations omitted. Emphasis added.

    In accord see Snyder v. Phelps, 562 U.S. 443, 451-52 (2011); Dun & Bradstreet, Inc.

 v. Greenmoss Builders, Inc., 472 U.S. 749, 760 (1985);

 The Movants Have Satisfied All Four of the Requirements for the Issuance of a
 Preliminary Injunction

    As cited above, for the issuance of a preliminary injunction under Rule 65(a), the

 Movant must establish the following:

        (1) a substantial likelihood of prevailing on the merits;

        (2) irreparable harm is likely unless the injunction is issued;




                                                                                    9|Page
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 10 of 17




          (3) that the threatened injury to the moving party outweighs the harm that the relief

          may cause to the opposing party; and

          (4) that the injunction, if issued, would not be adverse to the public interest.

  (1) The Movants can establish that there is a substantial likelihood of success on their

  claims for libel and slander. While this is not the operative basis for the within Motion, as

  set forth previously, the claims made by the Defendant are libelous per se.

      The accusations by the Defendant as to Plaintiff Rose Banks (accusing her of

  “embezzlement and Extortion”) are defamatory per se as they slanderously accuse her

  of criminal conduct. Anderson v. Colorado News Media Co., 2019 WL 6888275 (D. Colo.

  Dec. 18, 2019); Tonnessen v. Denver Publishing Co., 5 P.3d 959, 963 (Colo. App. 2000).

      These allegations only buttress the nature of the threatening language that serves as

  the gravamen for this motion, and can used by any party acting on the Defendant’s

  suggested actions, to do so, and be in the right in doing so.

      As to the per se allegations against Plaintiff Rose Banks, discussed in the prior Motion,

  she has never engaged in any criminal or unlawful conduct in the handling of or her

  responsibility for the finances of the Plaintiff Colorado Springs Fellowship Church. And,

  there is no evidence, whatsoever to support such an assertion.

      In Muhaisen v. Does 1 Through 100, 2017 WL 4012132 (D. Colo. Sept. 12, 2017),

  Chief Judge Brimmer was confronted with the same request for relief, i.e., a motion for

  preliminary equitable relief in a defamation lawsuit. In reviewing the four requirements

  for the issuance of a Preliminary Injunction, as to the first element, he stated the following,

  viz.,

          After the Court finds that a statement is libelous per se, plaintiffs must prove
          that (1) the statement was published; (2) the statement caused actual


                                                                                     10 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 11 of 17




         damages; (3) the statement was false; and (4) the defendant acted with
         reckless disregard as to falsity. Denver Publ’g Co. v. Bueno, 54 P.3d 893,
         899 n.8 (Colo. 2002); see also Colo. Jury Inst. 22:1. The Court finds that
         the YouTube videos have been published. In addition, plaintiffs have
         presented numerous pieces of evidence to suggest that the claims made in
         the videos are false and that defendants do not have a basis for alleging
         that plaintiffs engaged in improper or criminal conduct. With respect to
         damages, Muhaisen is not required to prove actual damages because he is
         a private person. . . . Accordingly, the Court finds that plaintiffs have
         demonstrated a likelihood of success on the merits on their fourth claim for
         relief.
     Id. at *2.

     This Court, applying the reasoning and logic of Chief Judge Brimmer, should, similarly,

  find that the Movants herein have satisfied the first element for the granting of a

  preliminary injunction.

  (2) Irreparable Harm is Likely Unless Preliminary Injunctive Relief is Granted. This is the

  key in this Motion. A threat of violence, or encouraging one to engage in violent conduct,

  can never be excused, and by its very nature loses the protections that the First

  Amendment provide. See R.A.V. v. City of St. Paul, Minn., supra.

     While Mr. Jackson’s published threat contains no specific date or time, or deadline for

  the actor to proceed, this is not required. As the Fourth Circuit stated in Phillips v. Crown

  Central Petroleum Corp., 602 F.2d 616 (4th Cir. 1979), cert. denied 444 U.S. 1074 (1980),

         A future injury of uncertain date and incalculable magnitude is irreparable
         harm, and protection from such an injury is a legitimate end of injunctive
         relief.
     Id. at 630.

     In accord see Wade v. Housing Management, Inc., 2016 WL 4168605 at *3 (D.S.C.

  Aug. 8, 2016).

     To wait until someone acts on the Defendant’s words it would “logically follow[] out, .

  . ., by reductio ad absurdum, mean[ing] that it is proper to lock the stable after the horse


                                                                                   11 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 12 of 17




  has been stolen, but not before.” Rogers v. First State Bank of Aguilar, 79 Colo. 84, 89

  (Colo. 1926). This cannot be what the law requires. As one Court has stated, “allegations

  of physical threats and ongoing stalking behavior,[3] . . .” are sufficient to satisfy the

  requirement that the Movant show “irreparable harm”. Tolson v. Stanton, 844 F. Supp.2d

  53, 58 (D.D.C. 2012).

      See also Virginia v. Black, 538 U.S. 343 (2003), where the High Court made clear that

  states may ban “true threats,” which it defined to “encompass those statements where

  the speaker means to communicate a serious expression of an intent to commit an act of

  unlawful violence to a particular individual or group of individuals.” Id. at 359.      In other

  words, merely expressing the “intent” to commit a violent act may be regulated; it is not

  necessary that the actor actually have committed a violent act before the state may issue

  a ban. Id. at 359-60.

  (3) The Threatened Injury to the Plaintiffs Outweighs the Harm that the Relief Impose

  Upon the Defendant. In the case at Bar what the Movants are doing is asking this Court

  to preliminarily enjoin the Defendant from posting anything additional regarding the

  named Plaintiffs. Unlike the named Plaintiffs whose livelihood and reputations are at risk

  from the Defendant’s postings, the Defendant suffers no economic or reputational harm

  by being precluded from further postings. In the highly unlikely event that he is successful

  in defending this lawsuit, he can resume his postings.

      Mr. Jackson is a real estate broker living and operating in the Arlington, TX area. The

  continued postings of his defamatory and offensive material has nothing to do with the


  3
    It is certainly arguable that the Defendant’s continued use of social media to post comments
  regarding the Plaintiff would satisfy this requirement of “ongoing stalking behavior”. See People
  v. Epps, 406 P.3d 860, 863 (Colo. 2017) (defendant accused of stalking victim, and violating
  C.R.S. § 18-3-602, by making repeated postings on Facebook®).

                                                                                      12 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 13 of 17




  ability of him to continue his livelihood. (Indeed, one could reasonably argue that were

  he to stop his postings he might be more successful as a real estate broker than he is

  now.)

     As to the “threatened injury to the plaintiff”, this is not some vague economic injury, or

  even a reputational injury that the Court confronts in this specific Motion. What this is, is

  a plain threat to the safety and well-being of the Plaintiff Rose Banks, and one that is

  reasonably perceived by her as such. See Banks’ Declaration. A party need not be

  confronted with a direct threat to do physical harm, such as “I urge anyone who can, to

  kill my opponent”, to satisfy this requirement. As made clear earlier, coded language can

  just as easily serve as a threat to one’s physical well-being. See United States v. Walker,

  supra; Beamon v. Pollard, supra.

     Guidance here is provided by a recent decision of the Supreme Court of Colorado. In

  People in Interest of R.D., 464 P.3d 717 (Colo. 2020), the Court was confronted, in the

  context of First Amendment protected speech, with the issue as to whether a threat

  posted on-line can be “constitutionally protected speech.” Id. at 721. The Court set forth

  the following test, viz.,

          a true threat is a statement that, considered in context and under the totality
          of the circumstances, an intended or foreseeable recipient would
          reasonably perceive as a serious expression of intent to commit an act of
          unlawful violence. In determining whether a statement is a true threat, a
          reviewing court must examine the words used, but it must also consider the
          context in which the statement was made. Particularly where the alleged
          threat is communicated online, the contextual factors courts should con-
          sider include, but are not limited to (1) the statement’s role in a broader
          exchange, if any, including surrounding events; (2) the medium or platform
          through which the statement was communicated, including any distinctive
          conventions or architectural features; (3) the manner in which the statement
          was conveyed (e.g., anonymously or not, privately or publicly); (4) the
          relationship between the speaker and recipient(s); and (5) the subjective
          reaction of the statement’s intended or foreseeable recipient(s).


                                                                                    13 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 14 of 17




      Id. at 721-22. Footnote omitted. Emphasis added.

      In other words, a dispositive factor is how the intended victim perceives and views the

  posted threat.     Here Pastor Banks has made clear that the language used by the

  Defendant, coupled with his unrelenting postings on-line, compelled her to take the threat

  seriously, and that some party may well be telegraphed to do her harm. See People v.

  Baer, 973 P.2d 1225 (Colo. 1999), where the Colorado Supreme Court endorsed a

  reasonable speaker test, parenthetically describing a true threat as “one which a

  reasonable person would foresee would be interpreted by the recipient as a serious threat

  to inflict death or bodily injury." Id. at 1231. Emphasis added. See also Interest of R.D,

  supra, 464 P.3d at 731.

  (4) The Injunction Would Not be Adverse to the Public Interest. The issues here are of a

  private nature. As such, since there is no public interest involved here, no adverse

  interest to the public can be demonstrated by the Defendant if the court grants the relief

  requested. See Muhaisen, supra, at *3.

  Conclusion

      For the foregoing reason this Court should grant the relief requested herein.4


  4
     The Defendant also posted, within several hours of being notified of the intent to file the within
  motion, on Facebook® a statement further denying any “threats”, and stated, “PASTOR ROSE
  BANKS AND COLORADO SPRINGS FELLOWSHIP CHURCH AND THSIR [sic] LAWYER ARE
  NOTHING BUT CROOKS!!!!”. See Exhibit 3. Use of such ad hominem statements do nothing to
  accelerate this judicial process, and may well interfere with the ultimate fair resolution of this case.
  As such, it is respectfully requested that the Court consider an Order restricting the Defendant
  from posting any further comments, on social media or otherwise, related to this litigation. See
  Mai v. Nine Line Apparel, Inc., 2019 WL 5092478 at *5-*6 (S.D. Ga. Oct. 10, 2019).
    In response to the filing of the original Motion (Dkt. Entry No. 59), Mr. Jackson has posted
  additional comments of Facebook® of a threatening and potentially violent nature. On January
  30th, Mr. Jackson posted the annexed comment, regarding Rose Banks, where he stated “I know
  you’re hell bound now lol”. It is Movant’s position that this posting, in immediate conjunction with
  the filing of the Rule 65(a) Motion, and Mr. Jackson’s prior posting threatening Ms. Banks safety
  and welfare, is further evidence of his abuse of the First Amendment, such that it merits action by
  this Court.

                                                                                            14 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 15 of 17




                                    Respectfully submitted
                                    this 2nd day of February 2021.


                                    s/ Bernard V. Kleinman
                                    Bernard V. Kleinman, Esq.
                                    Law Office of Bernard V. Kleinman, PLLC
                                    108 Village Square, Suite 313
                                    Somers, NY 10589-2305
                                    Tel: 914.644.6660
                                    Fax 914.694.1647
                                    Email: attrnylwyr@yahoo.com
                                    ATTORNEY FOR PLAINTIFFS




                                                                      15 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 16 of 17




                                CERTIFICATE OF COMPLIANCE
                                        L.Civ.R. 7.1(a)

  As per D.C. Colo. L.R. 7.1(a), on January 28, 2021, Counsel herein emailed the Defendant

  Terrelle Jackson, at his email address of terrelle.l.jackson@gmail.com (as Mr. Jackson has not

  appeared by Counsel as yet), notice of intent to file the within motion, regarding his willingness to

  cease and desist from such further postings and to withdraw all similar postings made to date.

  His response, on that same date was as follows: “You’re kidding me right? THREATS.... wow

  these people are GARBAGE!!!! I’ve never made any threats to those people lmbo.” Emphasis

  added.


                                                s/ Bernard V. Kleinman
                                                Bernard V. Kleinman




                                                                                          16 | P a g e
Case 1:20-cv-02074-KMT Document 62-1 Filed 02/02/21 USDC Colorado Page 17 of 17




                               CERTIFICATE OF SERVICE

        I hereby certify that on February 2, 2021, I electronically filed the foregoing

  document with the Clerk of the Court for the United States District Court of Colorado by

  using the CM/ECF system. Participants in the case who are registered CM/ECF users

  will be served by the CM/ECF system.

        I further certify that some of the participants in the case are not CM/ECF users. I

  have e-mailed the foregoing Motion and attachments to the person set forth below:

               Terrelle Jackson: terrelle.l.jackson@gmail.com

        And, by mailing, U.S.P.S., First Class Mail, to the address as set forth in the

  Court’s Docket Sheet for the named Defendant:

                 Terrelle Jackson
                 2131 North Collins
                 # 433 – PMB 174
                 Arlington, TX 76011


                                           s/ Bernard V. Kleinman
                                           Bernard V. Kleinman




                                                                                 17 | P a g e
